DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 16-30 are pending. 
Claim 30 is being canceled by Examiner’s Amendment. 
Claims 16-29 are allowed. 

Priority

    PNG
    media_image1.png
    129
    597
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement  submitted on 6 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven M. Parks on 22 February 2022. The amendments are as follows: 

—IN THE CLAIMS—
Claim 16, line 4, INSERT a comma directly after “thereof”

Claim 16, second-to last line on page 3 of 6, REPLACE “2-Methylbenzyl” WITH “2-methylbenzyl”

Claim 16, page 4 or 6, line 2, REPLACE “cesium salts and” WITH “and cesium salts, or”

Claim 19, line 4, after “oxides,” INSERT “and” AND REPLACE “alcoholates and” WITH “alcoholates, or”

Claim 19, line 5, directly after “potassium” INSERT a comma

Claim 20, line 2, REPLACE “potassium hydroxide and” WITH “and potassium hydroxide, or”


Claim 21, line 2, after “inorganic acids,” INSERT “and” AND REPLACE “organic acids and” WITH “organic acids, or”

Claim 22, line 5, REPLACE “rubidium and cesium sulfonates and” WITH “ and rubidium and cesium sulfonates, or”



Claim 26, line 2, INSERT “and” after “ethylbenzene,”

Claim 26, line 3, REPLACE “(mesitylene) and” WITH “(mesitylene), or”

Claim 27, line 2, INSERT “and” after “water,” AND INSERT a comma directly after “alcohol”

Claim 29, line 2, REPLACE “2-Methylbenzyl” WITH “2-methylbenzyl”

CANCEL claim 30

Allowable Subject Matter
Claims 16-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant invention includes Shah et al. Tetrahedron Lett. 2002, 43, 8603-8606 and Shah et al. Tetrahedron 2005, 61, 6652-6656.
Shah 2002 teach benzylation of aromatic alcohols (e.g., phenols) and acyclic aliphatic alcohols (e.g., benzyl alcohol) using a CsF on celite. See Table 2 (shown in part below). Shah et al. do not teach benzylation of non-aromatic cyclic secondary alcohols encompassing those of instant formula (II), 
    PNG
    media_image2.png
    154
    224
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    958
    740
    media_image3.png
    Greyscale

Shah 2005 teach benzylation of cyclohexanol with CsF on celite and benzyl bromide under reflux conditions in acetonitrile. The reaction gave 18% of the O-alkylated product. See Table 2 Entry 14. The benzylation process is generic disclosed in Scheme 1, as shown below:

    PNG
    media_image4.png
    255
    708
    media_image4.png
    Greyscale

Shah 2005 does not teach the instant compound of formula II. Furthermore, given the poor yield obtain from benzylating cyclohexanol, a PHOSITA would not have had expected that benzylation of 
    PNG
    media_image2.png
    154
    224
    media_image2.png
    Greyscale
 would be successful under the same alkylation conditions. For at least these reasons, the claimed process would not have been obvious to a PHOSITA in view of the prior art disclosures, especially considering the unexpectedly high yields reported in the instant specification. See pp. 33-36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626